Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of US PAT. No. 11451813 US PAT. No. 11070832, claims 1-25 of U.S. Patent No. 9661341 and claim 1-24 of US pat. No. 10313698. Although the claims at issue are not identical, they are not patentably distinct from each other because the simulation in the claimed subject matter, see the example comparison below.
Instant Application: App. No.:  17/890,425
U.S. Pat. No.:  11451813
21. (New) In a computer system that implements a video encoder, a method comprising: 

receiving pictures of a video sequence; and encoding the pictures of the video sequence, thereby producing encoded video, including: setting a coded picture buffer removal delay ("CPBRD") delta value for a given access unit for a current picture among the pictures of the video sequence, 
the current picture having a first set of syntax elements associated with the current picture; setting a value of a flag for the given access unit, wherein: if the value of the flag is a first value, a CPBRD value in a second set of syntax elements for the given access unit indicates an increment value specifying a nominal coded picture buffer ("CPB") removal time of the current picture relative to a nominal CPB removal time of a first preceding picture in decoding order, 
the first preceding picture having a first set of syntax elements associated with the first preceding picture; and 
if the value of the flag is a second value, the nominal CPB removal time of the current picture is indicated, by the CPBRD delta value, as an increment value relative to a nominal CPB removal time of a second preceding picture in decoding order; and 
signaling the CPBRD delta value and the value of the flag for the given access unit in the first set of syntax elements associated with the current picture.


22. (New) The method of claim 21, wherein the CPBRD delta value is signaled in the first set of syntax elements associated with the current picture as a syntax element representing the CPBRD delta value minus 1.

23. (New) The method of claim 21, wherein the second preceding picture immediately precedes the current picture in decoding order.

24. (New) The method of claim 21, wherein the current picture is a random access picture, and wherein the signaling the CPBRD delta value and the value of the flag facilitates splicing that starts at the random access picture through a change to the value of the flag.

25. (New) The method of claim 21, wherein the encoding further comprises: setting the CPBRD value for the given access unit; and signaling the CPBRD value for the given access unit in the second set of syntax elements as a syntax element representing the CPBRD value minus 1.

26. (New) The method of claim 21, wherein, if the value of the flag is the first value: if the second preceding picture lacks a first set of syntax elements associated with the second preceding picture, the CPBRD delta value indicates a difference between the CPBRD value for the given access unit and a CPBRD value for the second preceding picture; and if the second preceding picture has a first set of syntax elements associated with the second preceding picture, the CPBRD delta value equals the CPBRD value for the given access unit.

27. (New) The method of claim 21, wherein: the current picture is part of a temporal layer, and the second preceding picture immediately precedes the current picture in decoding order in the temporal layer of the current picture or a lower temporal layer; or the second preceding picture, among pictures having a temporal identifier of zero, immediately precedes the current picture in decoding order.

28. (New) The method of claim 21, wherein: the second preceding picture lacks a first set of syntax elements associated with the second preceding picture, and the first preceding picture and the second preceding picture are different pictures; or the second preceding picture has a first set of syntax elements associated with the second preceding picture, and the first preceding picture is the second preceding picture.

29. (New) One or more computer-readable media having stored thereon computer- executable instructions for causing one or more processing units, when programmed thereby, to perform operations, the one or more computer-readable media being selected from the group consisting of volatile memory, non-volatile memory, magnetic disk, CD-ROM, and DVD, the operations comprising: 
receiving encoded video for pictures of a video sequence, including: 
receiving a coded picture buffer removal delay ("CPBRD") delta value for a given access unit for a current picture among the pictures of the video sequence, 
the current picture having a first set of syntax elements associated with the current picture; and receiving a value of a flag for the given access unit, wherein: if the value of the flag is a first value, a CPBRD value in a second set of syntax elements for the given access unit indicates an increment value specifying a nominal coded picture buffer ("CPB") removal time of the current picture relative to a nominal CPB removal time of a first preceding picture in decoding order, the first preceding picture having a first set of syntax elements associated with the first preceding picture; and 
if the value of the flag is a second value, the nominal CPB removal time of the current picture is indicated, by the CPBRD delta value, as an increment value relative to a nominal CPB removal time of a second preceding picture in decoding order; and 
decoding the encoded video, including parsing the CPBRD delta value and the value of the flag for the given access unit from the first set of syntax elements associated with the current picture.

30. (New) The one or more computer-readable media of claim 29, wherein the CPBRD delta value is signaled in the first set of syntax elements associated with the current picture as a syntax element representing the CPBRD delta value minus 1.

31. (New) The one or more computer-readable media of claim 29, wherein the current picture is a random access picture.

32. (New) The one or more computer-readable media of claim 29, wherein the receiving the encoded video further comprises: receiving the CPBRD value for the given access unit, signaled in the second set of syntax elements for the given access unit as a syntax element representing the CPBRD value minus 1.

33. (New) The one or more computer-readable media of claim 32, wherein the operations further comprise: detecting loss of data by comparing the CPBRD value for the given access unit to a sum based on a CPBRD value for the second preceding picture and the CPBRD delta value for the given access unit.

34. (New) The one or more computer-readable media of claim 29, wherein, for a spliced bitstream, the nominal CPB removal time of the current picture can be computed as a sum of (a) the nominal CPB removal time of the second preceding picture and (b) a product of a clock tick value and the CPBRD delta value for the given access unit, constrained by a constraint that ensures that delay is at least as long as it would be if decoding started at the given access unit.

35. (New) The one or more computer-readable media of claim 29, wherein the operations further comprise: based at least in part on the CPBRD delta value for the given access unit, computing the nominal CPB removal time of the current picture.

36. (New) The one or more computer-readable media of claim 29, wherein, if the value of the flag is the first value: if the second preceding picture lacks a first set of syntax elements associated with the second preceding picture, the CPBRD delta value indicates a difference between the CPBRD value for the given access unit and a CPBRD value for the second preceding picture; and if the second preceding picture has a first set of syntax elements associated with the second preceding picture, the CPBRD delta value equals the CPBRD value for the given access unit.

37. (New) The one or more computer-readable media of claim 29, wherein: the current picture is part of a temporal layer, and the second preceding picture immediately precedes the current picture in decoding order in the temporal layer of the current picture or a lower temporal layer; or the second preceding picture, among pictures having a temporal identifier of zero, immediately precedes the current picture in decoding order.

38. (New) The one or more computer-readable media of claim 29, wherein: the second preceding picture lacks a first set of syntax elements associated with the second preceding picture, and the first preceding picture and the second preceding picture are different pictures; or the second preceding picture has a first set of syntax elements associated with the second preceding picture, and the first preceding picture is the second preceding picture.










39. (Previously Presented) One or more computer-readable media having stored thereon encoded data in a bitstream for pictures of a video sequence, the one or more computer-readable media being selected from the group consisting of volatile memory, non-volatile memory, magnetic disk, CD-ROM, and DVD, the encoded data having been produced by encoding of the pictures of the video sequence with operations comprising: 
setting a coded picture buffer removal delay ("CPBRD") delta value for a given access unit for a current picture among the pictures of the video sequence, 
the current picture having a first set of syntax elements associated with the current picture; setting a value of a flag for the given access unit, wherein: if the value of the flag is a first value, a CPBRD value in a second set of syntax elements for the given access unit indicates an increment value specifying a nominal coded picture buffer ("CPB") removal time of the current picture relative to a nominal CPB removal time of a first preceding picture in decoding order, the first preceding picture having a first set of syntax elements associated with the first preceding picture; and 
if the value of the flag is a second value, the nominal CPB removal time of the current picture is indicated, by the CPBRD delta value, as an increment value relative to a nominal CPB removal time of a second preceding picture in decoding order; and 
signaling the CPBRD delta value and the value of the flag for the given access unit in the first set of syntax elements associated with the current picture.

40. (New) The one or more computer-readable media of claim 39, wherein the CPBRD delta value is signaled in the first set of syntax elements associated with the current picture as a syntax element representing the CPBRD delta value minus 1.
a video encoder configured to perform operations to encode video for a video sequence, the operations including: 



setting a coded picture buffer removal delay ("CPBRD") delta value for a given access unit for a current picture of the video sequence, 

the current picture having a first set of syntax elements associated with the current picture; setting a value of a flag for the given access unit, wherein: if the value of the flag is a first value, a CPBRD value in a second set of syntax elements for the given access unit indicates an increment value specifying a nominal coded picture buffer ("CPB") removal time of the current picture relative to a nominal CPB removal time of a first preceding picture in decoding order, 
the first preceding picture having a first set of syntax elements associated with the first preceding picture; and 
if the value of the flag is a second value, the nominal CPB removal time of the current picture is indicated, by the CPBRD delta value, 
as an increment value relative to a nominal CPB removal time of a second preceding picture in decoding order; and 
signaling the CPBRD delta value and the value of the flag for the given access unit in the first set of syntax elements associated with the current picture; and a buffer configured to store the encoded video for output.

wherein the CPBRD delta value is signaled in the first set of syntax elements associated with the current picture as a syntax element representing the CPBRD delta value minus 1.

wherein the second preceding picture immediately precedes the current picture in decoding order.


wherein the current picture is a random access picture, and wherein the signaling the CPBRD delta value and the value of the flag facilitates splicing that starts at the random access picture through a change to the value of the flag.

wherein the encoding further comprises: setting the CPBRD value for the given access unit; and signaling the CPBRD value for the given access unit in the second set of syntax elements as a syntax element representing the CPBRD value minus 1.

wherein, if the value of the flag is the first value: if the second preceding picture lacks a first set of syntax elements associated with the second preceding picture, the CPBRD delta value indicates a difference between the CPBRD value for the given access unit and a CPBRD value for the second preceding picture; and if the second preceding picture has a first set of syntax elements associated with the second preceding picture, the CPBRD delta value equals the CPBRD value for the given access unit.


wherein: the current picture is part of a temporal layer, and the second preceding picture immediately precedes the current picture in decoding order in the temporal layer of the current picture or a lower temporal layer; or the second preceding picture, among pictures having a temporal identifier of zero, immediately precedes the current picture in decoding order.

wherein: the second preceding picture lacks a first set of syntax elements associated with the second preceding picture, and the first preceding picture and the second preceding picture are different pictures; or the second preceding picture has a first set of syntax elements associated with the second preceding picture, and the first preceding picture is the second preceding picture.



a video encoder configured to perform operations to encode video for a video sequence, the operations including: 








setting a coded picture buffer removal delay ("CPBRD") delta value for a given access unit for a current picture of the video sequence, 


the current picture having a first set of syntax elements associated with the current picture; setting a value of a flag for the given access unit, wherein: if the value of the flag is a first value, a CPBRD value in a second set of syntax elements for the given access unit indicates an increment value specifying a nominal coded picture buffer ("CPB") removal time of the current picture relative to a nominal CPB removal time of a first preceding picture in decoding order, 
the first preceding picture having a first set of syntax elements associated with the first preceding picture; and 
if the value of the flag is a second value, the nominal CPB removal time of the current picture is indicated, by the CPBRD delta value, 
as an increment value relative to a nominal CPB removal time of a second preceding picture in decoding order; and 
signaling the CPBRD delta value and the value of the flag for the given access unit in the first set of syntax elements associated with the current picture; and a buffer configured to store the encoded video for output.
















receiving encoded video for a video sequence, including: receiving a coded picture buffer removal delay ("CPBRD") delta value for a given access unit for a current picture of the video sequence, the current picture having a first set of syntax elements associated with the current picture; and receiving a value of a flag for the given access unit, wherein: if the value of the flag is a first value, a CPBRD value in a second set of syntax elements for the given access unit indicates an increment value specifying a nominal coded picture buffer ("CPB") removal time of the current picture relative to a nominal CPB removal time of a first preceding picture in decoding order, the first preceding picture having a first set of syntax elements associated with the first preceding picture; and if the value of the flag is a second value, the nominal CPB removal time of the current picture is indicated, by the CPBRD delta value, as an increment value relative to a nominal CPB removal time of a second preceding picture in decoding order; and decoding the encoded video, including parsing the CPBRD delta value and the value of the flag for the given access unit from the first set of syntax elements associated with the current picture.

wherein the CPBRD delta value is signaled in the first set of syntax elements associated with the current picture as a syntax element representing the CPBRD delta value minus 1.

wherein the current picture is a random access picture.

wherein the receiving the encoded video further comprises: receiving the CPBRD value for the given access unit, signaled in the second set of syntax elements for the given access unit as a syntax element representing the CPBRD value minus 1.
further comprising: detecting loss of data by comparing the CPBRD value for the given access unit to a sum based on a CPBRD value for the second preceding picture and the CPBRD delta value for the given access unit.
wherein, for a spliced bitstream, the nominal CPB removal time of the current picture can be computed as a sum of (a) the nominal CPB removal time of the second preceding picture and (b) a product of a clock tick value and the CPBRD delta value for the given access unit, constrained by a constraint that ensures that delay is at least as long as it would be if decoding started at the given access unit.

further comprising: based at least in part on the CPBRD delta value for the given access unit, computing the nominal CPB removal time of the current picture.

wherein, if the value of the flag is the first value: if the second preceding picture lacks a first set of syntax elements associated with the second preceding picture, the CPBRD delta value indicates a difference between the CPBRD value for the given access unit and a CPBRD value for the second preceding picture; and if the second preceding picture has a first set of syntax elements associated with the second preceding picture, the CPBRD delta value equals the CPBRD value for the given access unit.

a video encoder configured to perform operations to encode video for a video sequence, the operations including: 







setting a coded picture buffer removal delay ("CPBRD") delta value for a given access unit for a current picture of the video sequence, 

the current picture having a first set of syntax elements associated with the current picture; setting a value of a flag for the given access unit, wherein: if the value of the flag is a first value, a CPBRD value in a second set of syntax elements for the given access unit indicates an increment value specifying a nominal coded picture buffer ("CPB") removal time of the current picture relative to a nominal CPB removal time of a first preceding picture in decoding order, 
the first preceding picture having a first set of syntax elements associated with the first preceding picture; and 
if the value of the flag is a second value, the nominal CPB removal time of the current picture is indicated, by the CPBRD delta value, 
as an increment value relative to a nominal CPB removal time of a second preceding picture in decoding order; and 
signaling the CPBRD delta value and the value of the flag for the given access unit in the first set of syntax elements associated with the current picture; and a buffer configured to store the encoded video for output.

wherein: the current picture is part of a temporal layer, and the second preceding picture immediately precedes the current picture in decoding order in the temporal layer of the current picture or a lower temporal layer; or the second preceding picture, among pictures having a temporal identifier of zero, immediately precedes the current picture in decoding order.

wherein: the second preceding picture lacks a first set of syntax elements associated with the second preceding picture, and the first preceding picture and the second preceding picture are different pictures; or the second preceding picture has a first set of syntax elements associated with the second preceding picture, and the first preceding picture is the second preceding picture.

computer-readable media having stored thereon a first set of syntax elements associated with a current picture of a video sequence, the one or more computer- readable media being selected from the group consisting of volatile memory, non-volatile memory, magnetic disk, CD-ROM, and DVD, the first set of syntax elements comprising: a coded picture buffer removal delay ("CPBRD") delta value for a given access unit for the current picture; and a value of a flag for the given access unit, wherein: if the value of the flag is a first value, a CPBRD value in a second set of syntax elements for the given access unit indicates an increment value specifying a nominal coded picture buffer ("CPB") removal time of the current picture relative to a nominal CPB removal time of a first preceding picture in decoding order, the first preceding picture having a first set of syntax elements associated with the first preceding picture; and if the value of the flag is a second value, the nominal CPB removal time of the current picture is indicated, by the CPBRD delta value, as an increment value relative to a nominal CPB removal time of a second preceding picture in decoding order.

wherein the CPBRD delta value is signaled in the first set of syntax elements associated with the current picture as a syntax element representing the CPBRD delta value minus 1.


Instant Application

US PAT. No. 11070832
21. (New) In a computer system that implements a video encoder, a method comprising: 

receiving pictures of a video sequence; and encoding the pictures of the video sequence, thereby producing encoded video, including: setting a coded picture buffer removal delay ("CPBRD") delta value for a given access unit for a current picture among the pictures of the video sequence, 
the current picture having a first set of syntax elements associated with the current picture; setting a value of a flag for the given access unit, wherein: if the value of the flag is a first value, a CPBRD value in a second set of syntax elements for the given access unit indicates an increment value specifying a nominal coded picture buffer ("CPB") removal time of the current picture relative to a nominal CPB removal time of a first preceding picture in decoding order, 
the first preceding picture having a first set of syntax elements associated with the first preceding picture; and 
if the value of the flag is a second value, the nominal CPB removal time of the current picture is indicated, by the CPBRD delta value, as an increment value relative to a nominal CPB removal time of a second preceding picture in decoding order; and 
signaling the CPBRD delta value and the value of the flag for the given access unit in the first set of syntax elements associated with the current picture.


22. (New) The method of claim 21, wherein the CPBRD delta value is signaled in the first set of syntax elements associated with the current picture as a syntax element representing the CPBRD delta value minus 1.

23. (New) The method of claim 21, wherein the second preceding picture immediately precedes the current picture in decoding order.

24. (New) The method of claim 21, wherein the current picture is a random access picture, and wherein the signaling the CPBRD delta value and the value of the flag facilitates splicing that starts at the random access picture through a change to the value of the flag.

25. (New) The method of claim 21, wherein the encoding further comprises: setting the CPBRD value for the given access unit; and signaling the CPBRD value for the given access unit in the second set of syntax elements as a syntax element representing the CPBRD value minus 1.

26. (New) The method of claim 21, wherein, if the value of the flag is the first value: if the second preceding picture lacks a first set of syntax elements associated with the second preceding picture, the CPBRD delta value indicates a difference between the CPBRD value for the given access unit and a CPBRD value for the second preceding picture; and if the second preceding picture has a first set of syntax elements associated with the second preceding picture, the CPBRD delta value equals the CPBRD value for the given access unit.

27. (New) The method of claim 21, wherein: the current picture is part of a temporal layer, and the second preceding picture immediately precedes the current picture in decoding order in the temporal layer of the current picture or a lower temporal layer; or the second preceding picture, among pictures having a temporal identifier of zero, immediately precedes the current picture in decoding order.

28. (New) The method of claim 21, wherein: the second preceding picture lacks a first set of syntax elements associated with the second preceding picture, and the first preceding picture and the second preceding picture are different pictures; or the second preceding picture has a first set of syntax elements associated with the second preceding picture, and the first preceding picture is the second preceding picture.

29. (New) One or more computer-readable media having stored thereon computer- executable instructions for causing one or more processing units, when programmed thereby, to perform operations, the one or more computer-readable media being selected from the group consisting of volatile memory, non-volatile memory, magnetic disk, CD-ROM, and DVD, the operations comprising: KBR:iar 09/15/22 338313-US-CNT[4] Attorney Reference Number 3382-90447-24 receiving encoded video for pictures of a video sequence, including: receiving a coded picture buffer removal delay ("CPBRD") delta value for a given access unit for a current picture among the pictures of the video sequence, the current picture having a first set of syntax elements associated with the current picture; and receiving a value of a flag for the given access unit, wherein: if the value of the flag is a first value, a CPBRD value in a second set of syntax elements for the given access unit indicates an increment value specifying a nominal coded picture buffer ("CPB") removal time of the current picture relative to a nominal CPB removal time of a first preceding picture in decoding order, the first preceding picture having a first set of syntax elements associated with the first preceding picture; and if the value of the flag is a second value, the nominal CPB removal time of the current picture is indicated, by the CPBRD delta value, as an increment value relative to a nominal CPB removal time of a second preceding picture in decoding order; and decoding the encoded video, including parsing the CPBRD delta value and the value of the flag for the given access unit from the first set of syntax elements associated with the current picture.

30. (New) The one or more computer-readable media of claim 29, wherein the CPBRD delta value is signaled in the first set of syntax elements associated with the current picture as a syntax element representing the CPBRD delta value minus 1.

31. (New) The one or more computer-readable media of claim 29, wherein the current picture is a random access picture.

32. (New) The one or more computer-readable media of claim 29, wherein the receiving the encoded video further comprises: receiving the CPBRD value for the given access unit, signaled in the second set of syntax elements for the given access unit as a syntax element representing the CPBRD value minus 1.

33. (New) The one or more computer-readable media of claim 32, wherein the operations further comprise: detecting loss of data by comparing the CPBRD value for the given access unit to a sum based on a CPBRD value for the second preceding picture and the CPBRD delta value for the given access unit.

34. (New) The one or more computer-readable media of claim 29, wherein, for a spliced bitstream, the nominal CPB removal time of the current picture can be computed as a sum of (a) the nominal CPB removal time of the second preceding picture and (b) a product of a clock tick value and the CPBRD delta value for the given access unit, constrained by a constraint that ensures that delay is at least as long as it would be if decoding started at the given access unit.

35. (New) The one or more computer-readable media of claim 29, wherein the operations further comprise: based at least in part on the CPBRD delta value for the given access unit, computing the nominal CPB removal time of the current picture.

36. (New) The one or more computer-readable media of claim 29, wherein, if the value of the flag is the first value: if the second preceding picture lacks a first set of syntax elements associated with the second preceding picture, the CPBRD delta value indicates a difference between the CPBRD value for the given access unit and a CPBRD value for the second preceding picture; and if the second preceding picture has a first set of syntax elements associated with the second preceding picture, the CPBRD delta value equals the CPBRD value for the given access unit.

37. (New) The one or more computer-readable media of claim 29, wherein: the current picture is part of a temporal layer, and the second preceding picture immediately precedes the current picture in decoding order in the temporal layer of the current picture or a lower temporal layer; or the second preceding picture, among pictures having a temporal identifier of zero, immediately precedes the current picture in decoding order.

38. (New) The one or more computer-readable media of claim 29, wherein: the second preceding picture lacks a first set of syntax elements associated with the second preceding picture, and the first preceding picture and the second preceding picture are different pictures; or the second preceding picture has a first set of syntax elements associated with the second preceding picture, and the first preceding picture is the second preceding picture.

39. (Previously Presented) One or more computer-readable media having stored thereon encoded data in a bitstream for pictures of a video sequence, the one or more computer-readable media being selected from the group consisting of volatile memory, non-volatile memory, magnetic disk, CD-ROM, and DVD, the encoded data having been produced by encoding of the pictures of the video sequence with operations comprising: setting a coded picture buffer removal delay ("CPBRD") delta value for a given access unit for a current picture among the pictures of the video sequence, the current picture having a first set of syntax elements associated with the current picture; setting a value of a flag for the given access unit, wherein: if the value of the flag is a first value, a CPBRD value in a second set of syntax elements for the given access unit indicates an increment value specifying a nominal coded picture buffer ("CPB") removal time of the current picture relative to a nominal CPB removal time of a first preceding picture in decoding order, the first preceding picture having a first set of syntax elements associated with the first preceding picture; and if the value of the flag is a second value, the nominal CPB removal time of the current picture is indicated, by the CPBRD delta value, as an increment value relative to a nominal CPB removal time of a second preceding picture in decoding order; and signaling the CPBRD delta value and the value of the flag for the given access unit in the first set of syntax elements associated with the current picture.

40. (New) The one or more computer-readable media of claim 39, wherein the CPBRD delta value is signaled in the first set of syntax elements associated with the current picture as a syntax element representing the CPBRD delta value minus 1.
21. (New) One or more computer-readable memory or storage devices having stored thereon encoded video in a bitstream for at least part of a video sequence, the encoded video having been produced by operations comprising: 

setting a coded picture buffer removal delay ("CPBRD") delta value for a given access unit for a current picture of the video sequence, 
the current picture having a buffering period SEI message associated with the current picture; setting a value of a flag for the given access unit, wherein: if the value of the flag is a first value, a CPBRD value in a picture timing SEI message for the given access unit indicates an increment value specifying a nominal coded picture buffer ("CPB") removal time of the current picture relative to a nominal CPB removal time of a first preceding picture in decoding order, 
the first preceding picture having a buffering period SEI message associated with the first preceding picture; and 
if the value of the flag is a second value, the nominal CPB removal time of the current picture is indicated, by the CPBRD delta value, 
as an increment value relative to a nominal CPB removal time of a second preceding picture in decoding order; and 
signaling, as part of the bitstream, the CPBRD delta value and the value of the flag for the given access unit in the buffering period SEI message associated with the current picture.



22.  The one or more computer-readable memory or storage devices of claim 21, 
wherein the CPBRD delta value is signaled in the buffering period SEI message associated with the current picture as a syntax element representing the CPBRD delta value minus 1.

23. (Previously Presented) The one or more computer-readable memory or storage devices of claim 21, wherein the second preceding picture immediately precedes the current picture in decoding order.








24. (Previously Presented) The one or more computer-readable memory or storage devices of claim 21, wherein the operations further comprise: setting the CPBRD value for the given access unit; and signaling, as part of the bitstream, the CPBRD value for the given access unit in the picture timing SEI message as a syntax element representing the CPBRD value minus 1.

25. (Previously Presented) The one or more computer-readable memory or storage devices of claim 21, wherein, if the value of the flag is the first value: if the second preceding picture lacks a buffering period SEI message associated with the second preceding picture, the CPBRD delta value indicates a difference between the CPBRD value for the given access unit and a CPBRD value for the second preceding picture; and if the second preceding picture has a buffering period SEI message associated with the second preceding picture, the CPBRD delta value equals the CPBRD value for the given access unit.











26. (Previously Presented) The one or more computer-readable memory or storage devices of claim 21, wherein: the second preceding picture lacks a buffering period SEI message associated with the second preceding picture, and the first preceding picture and the second preceding picture are different pictures; or the second preceding picture has a buffering period SEI message associated with the second preceding picture, and the first preceding picture is the second preceding picture.

27. (Previously Presented) The one or more computer-readable memory or storage devices of claim 21, wherein the current picture is a random access picture, and wherein: the current picture is part of a temporal layer, and the second preceding picture immediately precedes the current picture in decoding order in the temporal layer of the current picture or a lower temporal layer; or the second preceding picture, among pictures having a temporal identifier of zero, immediately precedes the current picture in decoding order.
receiving at least part of a first bitstream for a first video sequence; receiving at least part of a second bitstream for a second video sequence that includes a current picture, the current picture having a buffering period SEI message associated therewith that includes: a coded picture buffer removal delay ("CPBRD") delta value for a given access unit for the current picture; and a value of a flag for the given access unit, wherein: if the value of the flag is a first value, a CPBRD value in a picture timing SEI message for the given access unit indicates an increment value specifying a nominal coded picture buffer ("CPB") removal time of the current picture relative to a nominal CPB removal time of a first preceding picture in decoding order, the first preceding picture having a buffering period SEI message associated with the first preceding picture; and if the value of the flag is a second value, the nominal CPB removal time of the current picture is indicated, by the CPBRD delta value, as an increment value relative to a nominal CPB removal time of a second preceding picture in decoding order; and splicing at least part of the second video sequence to at least part of the first video sequence, wherein the splicing includes concatenating the at least part of the second video sequence, starting at the given access unit, to the at least part of the first video sequence.as part of the splicing, setting the value of the flag to the second value, thereby marking the CPBRD value in the picture timing SEI message for the given access unit as not valid.
method of claim 28, wherein the concatenating the at least part of the second video sequence includes: concatenating the buffering period SEI message associated with the current picture; and concatenating the picture timing SEI message.
The method of claim 28, wherein the CPBRD delta value is signaled in the buffering period SEI message associated with the current picture as a syntax element representing the CPBRD delta value minus 1.receiving, as part of the second bitstream, the CPBRD value for the given access unit in the picture timing SEI message as a syntax element representing the CPBRD value minus 1.
The method of claim 28, wherein: the second preceding picture lacks a buffering period SEI message associated with the second preceding picture, and the first preceding picture and the second preceding picture are different pictures; or the second preceding picture has a buffering period SEI message associated with the second preceding picture, and the first preceding picture is the second preceding picture.
The method of claim 28, wherein the current picture is a random access picture.

wherein, for the spliced bitstream, the nominal CPB removal time of the current picture can be computed using the nominal CPB removal time of the second preceding picture and the CPBRD delta value for the given access unit.
One or more computer-readable memory or storage devices having stored thereon computer-executable instructions for causing a processing unit, when programmed thereby, to perform operations comprising: receiving a coded picture buffer removal delay ("CPBRD") delta value for a given access unit for a current picture of a video sequence, the current picture having a buffering period SEI message associated with the current picture; and receiving a value of a flag for the given access unit, wherein: if the value of the flag is a first value, a CPBRD value in a picture timing SEI message for the given access unit indicates an increment value specifying a nominal coded picture buffer ("CPB") removal time of the current picture relative to a nominal CPB removal time of a first preceding picture in decoding order, the first preceding picture having a buffering period SEI message associated with the first preceding picture; and if the value of the flag is a second value, the nominal CPB removal time of the current picture is indicated, by the CPBRD delta value, as an increment value relative to a nominal CPB removal time of a second preceding picture in decoding order; receiving the CPBRD value for the given access unit, signaled in the picture timing SEI message for the given access unit; and detecting loss of data by comparing the CPBRD value for the given access unit to a sum based on a CPBRD value for the second preceding picture and the CPBRD delta value for the given access unit.
wherein the CPBRD delta value is signaled in the buffering period SEI message associated with the current picture as a syntax element representing the CPBRD delta value minus 1, and wherein the CPBRD value for the given access unit is signaled in the picture timing SEI message as a syntax element representing the CPBRD value minus 1.
wherein, if the value of the flag is the first value: if the second preceding picture lacks a buffering period SEI message associated with the second preceding picture, the CPBRD delta value indicates a difference between the CPBRD value for the given access unit and a CPBRD value for the second preceding picture; and if the second preceding picture has a buffering period SEI message associated with the second preceding picture, the CPBRD delta value equals the CPBRD value for the given access unit.

 the second preceding picture lacks a buffering period SEI message associated with the second preceding picture, and the first preceding picture and the second preceding picture are different pictures; or the second preceding picture has a buffering period SEI message associated with the second preceding picture, and the first preceding picture is the second preceding picture.
wherein the current picture is a random access picture.


16/430,087
US PAT. No. 9661341
21. (New) One or more computer-readable memory or storage devices having stored thereon encoded video in a bitstream for at least part of a video sequence, the encoded video having been produced by operations comprising: 

setting a coded picture buffer removal delay ("CPBRD") delta value for a given access unit for a current picture of the video sequence, 
the current picture having a buffering period SEI message associated with the current picture; setting a value of a flag for the given access unit, wherein: if the value of the flag is a first value, a CPBRD value in a picture timing SEI message for the given access unit indicates an increment value specifying a nominal coded picture buffer ("CPB") removal time of the current picture relative to a nominal CPB removal time of a first preceding picture in decoding order, 
the first preceding picture having a buffering period SEI message associated with the first preceding picture; and 
if the value of the flag is a second value, the nominal CPB removal time of the current picture is indicated, by the CPBRD delta value, 
as an increment value relative to a nominal CPB removal time of a second preceding picture in decoding order; and 
signaling, as part of the bitstream, the CPBRD delta value and the value of the flag for the given access unit in the buffering period SEI message associated with the current picture.









36. (New) One or more computer-readable memory or storage devices having stored thereon computer-executable instructions for causing a processing unit, when programmed thereby, to perform operations comprising: 
receiving a coded picture buffer removal delay ("CPBRD") delta value for a given access unit for a current picture of a video sequence, 
the current picture having a buffering period SEI message associated with the current picture; and receiving a value of a flag for the given access unit, 
wherein: if the value of the flag is a first value, a CPBRD value in a picture timing SEI message for the given access unit indicates an increment value specifying a nominal coded picture buffer ("CPB") removal time of the current picture relative to a nominal CPB removal time of a first preceding picture in decoding order, 
the first preceding picture having a buffering period SEI message associated with the first preceding picture; and 
if the value of the flag is a second value, the nominal CPB removal time of the current picture is indicated, by the CPBRD delta value, 
as an increment value relative to a nominal CPB removal time of a second preceding picture in decoding order; 
receiving the CPBRD value for the given access unit, signaled in the picture timing SEI message for the given access unit; and 



detecting loss of data by comparing the CPBRD value for the given access unit to a sum based on a CPBRD value for the second preceding picture and the CPBRD delta value for the given access unit.


1. A computing device comprising: a video encoder configured to perform operations to encode video for a video sequence, the operations including: 



setting a coded picture buffer removal delay (“CPBRD”) delta value for a given access unit for a current picture of the video sequence, 
the current picture having a buffering period SEI message associated with the current picture; setting a value of a flag for the given access unit, wherein: if the value of the flag is a first value, a CPBRD value in a picture timing SEI message for the given access unit indicates an increment value specifying a nominal coded picture buffer (“CPB”) removal time of the current picture relative to a nominal CPB removal time of a first preceding picture in decoding order, 
the first preceding picture having a buffering period SEI message associated with the first preceding picture; and 
if the value of the flag is a second value, the nominal CPB removal time of the current picture is indicated, by the CPBRD delta value, 
as an increment value relative to a nominal CPB removal time of a second preceding picture in decoding order; and 
signaling the CPBRD delta value and the value of the flag for the given access unit in the buffering period SEI message associated with the current picture; and 
a buffer configured to store the encoded video for output.







As cited above, claim 1




setting a coded picture buffer removal delay (“CPBRD”) delta value for a given access unit for a current picture of the video sequence, 
the current picture having a buffering period SEI message associated with the current picture; setting a value of a flag for the given access unit, 

wherein: if the value of the flag is a first value, a CPBRD value in a picture timing SEI message for the given access unit indicates an increment value specifying a nominal coded picture buffer (“CPB”) removal time of the current picture relative to a nominal CPB removal time of a first preceding picture in decoding order, 
the first preceding picture having a buffering period SEI message associated with the first preceding picture; and 
if the value of the flag is a second value, the nominal CPB removal time of the current picture is indicated, by the CPBRD delta value, 
as an increment value relative to a nominal CPB removal time of a second preceding picture in decoding order; and 
signaling the CPBRD delta value and the value of the flag for the given access unit in the buffering period SEI message associated with the current picture; and 
a buffer configured to store the encoded video for output.
10. The method of claim 9 further comprising: detecting loss of data by comparing the CPBRD value for the given access unit to a sum based on a CPBRD value for the second preceding picture and the first CPBRD delta value for the given access unit.






Claim 28: 
receiving at least part of a first bitstream for a first video sequence; receiving at least part of a second bitstream for a second video sequence that includes a current picture, the current picture having a buffering period SEI message associated therewith that includes: 
a coded picture buffer removal delay ("CPBRD") delta value for a given access unit for the current picture; and 


a value of a flag for the given access unit, 

wherein: if the value of the flag is a first value, a CPBRD value in a picture timing SEI message for the given access unit indicates an increment value specifying a nominal coded picture buffer ("CPB") removal time of the current picture relative to a nominal CPB removal time of a first preceding picture in decoding order, 
the first preceding picture having a buffering period SEI message associated with the first preceding picture; and 
if the value of the flag is a second value, the nominal CPB removal time of the current picture is indicated, by the CPBRD delta value, 
as an increment value relative to a nominal CPB removal time of a second preceding picture in decoding order; and 


splicing at least part of the second video sequence to at least part of the first video sequence, wherein the splicing includes concatenating the at least part of the second video sequence, starting at the given access unit, to the at least part of the first video sequence.







setting a coded picture buffer removal delay (“CPBRD”) delta value for a given access unit for a current picture of the video sequence, 
the current picture having a buffering period SEI message associated with the current picture; setting a value of a flag for the given access unit, 

wherein: if the value of the flag is a first value, a CPBRD value in a picture timing SEI message for the given access unit indicates an increment value specifying a nominal coded picture buffer (“CPB”) removal time of the current picture relative to a nominal CPB removal time of a first preceding picture in decoding order, 
the first preceding picture having a buffering period SEI message associated with the first preceding picture; and 
if the value of the flag is a second value, the nominal CPB removal time of the current picture is indicated, by the CPBRD delta value, 
as an increment value relative to a nominal CPB removal time of a second preceding picture in decoding order; and 

see claim 11. The method of claim 6 wherein, for a spliced bitstream, the nominal CPB removal time of the current picture can be computed as a sum of (a) the nominal CPB removal time of the second preceding picture and (b) a product of a clock tick value and the CPBRD delta value for the given access unit, constrained by a constraint that ensures that delay is at least as long as it would be if decoding started at the given access unit.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
US 20130202028 A1 discloses a video processing system with enhanced entropy coding performance. The system includes an entropy decoder configured to divide decoding of an input video stream into arithmetic decoding and syntax decoding. The entropy decoder includes an arithmetic decoding module, a syntax decoding module, a memory management module and a memory buffer connecting the two decoding modules. The arithmetic decoding module is configured to decode the input video stream into multiple bins of decoded input video stream and the syntax decoding module is configured to decode the bins of arithmetically decoded input videos stream into one or more syntax elements. The memory management module uses the memory buffer to accelerate the coding performances of arithmetic decoding and syntax decoding. The system also includes a corresponding entropy encoder configured to encode a video stream with improved coding performance.
US Pub. No.: 20100074340 discloses: a spliced video stream generator for creating a spliced video stream using hypothetical reference decoder parameters. Another apparatus includes a spliced video stream generator for creating a spliced video stream that prevents decoder buffer overflow and underflow conditions relating to the spliced video stream by modifying standard values of at least one hypothetical reference decoder related high level syntax element.  If an access unit is an in-point, the
cpb_removal_delay specifies the how many clock ticks to wait after removal from the CPB of the previous access unit before removing from the buffer the access unit associated with the picture timing SEI message.
	However, None of the cited prior arts discloses: “receiving pictures of a video sequence; and encoding the pictures of the video sequence, thereby producing encoded video, including: setting a coded picture buffer removal delay ("CPBRD") delta value for a given access unit for a current picture among the pictures of the video sequence, the current picture having a first set of syntax elements associated with the current picture; setting a value of a flag for the given access unit, wherein: if the value of the flag is a first value, a CPBRD value in a second set of syntax elements for the given access unit indicates an increment value specifying a nominal coded picture buffer ("CPB") removal time of the current picture relative to a nominal CPB removal time of a first preceding picture in decoding order, the first preceding picture having a first set of syntax elements associated with the first preceding picture; and if the value of the flag is a second value, the nominal CPB removal time of the current picture is indicated, by the CPBRD delta value, as an increment value relative to a nominal CPB removal time of a second preceding picture in decoding order; and signaling the CPBRD delta value and the value of the flag for the given access unit in the first set of syntax elements associated with the current picture.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20100167689 A1 discloses determining whether a cellular telephone chip is dormant. Determinations are drawn from testing telephone numbers associated with chips and data collected is used to generate statistics. Methods are provided for determining the percentage of a wireless service provider's subscriber-base that consists of abandoned, or non-revenue-generating, customers.
US 20100074340 A1 discloses a spliced video stream generator for creating a spliced video stream using hypothetical reference decoder parameters. Another apparatus includes a spliced video stream generator for creating a spliced video stream that prevents decoder buffer overflow and underflow conditions relating to the spliced video stream by modifying standard values of at least one hypothetical reference decoder related high level syntax element.
US 20100130136 A1 discloses signaling in a telecommunication system and interpreting the meaning of the changed signal. Methods for detecting a change in a signal in a telecommunication system can include collecting signal information from a sample of telephone numbers, analyzing the signal information to determine whether numbers within the sample are assigned or unassigned, developing rules defining assigned and numbers, and updating the rules. Systems operable to achieve the methods may include call generators, signaling monitors, software employing a signal interpretation algorithm, and a server wherein the call generator is operable to connect to a telephone exchange, and wherein the system is operable to place calls and record signals and optionally audio messages for each call. None of the cited prior art disclose the limitation of the instant application. 
This application is in condition for allowance except for the following formal matters: see above rejection.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
Since this application has been granted special status under the accelerated examination program, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of this time period may be granted under 37 CFR 1.136(a).  However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.
/FRANK F HUANG/Primary Examiner, Art Unit 2485